DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on June 19, 2019; July 29, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Specification/Drawing
The disclosure is objected to because of the following informalities:
	As written in the specification, the reference number and/or drawings do not appear to correspond to the elements (1, 2, 31, 32).  Specifically, the specification says first substrate (31) is closer to first polarizer (1), however it appears in Figure 1 that .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 12, the claims recite “a first substrate closer to the first polarizer”; “a second substrate closer to the second polarizer” which are relative terms (MPEP 2173.05(b)).  Specifically, the substrate(s) is/are closer to the polarizer(s) than what?
	As to claims 2-11, 13-19, the claims are rejected as dependent upon claims 1 and 12.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ahn (US 2013/0021561).
	As to claim 1, Ahn teaches an ultraviolet ray mask comprising a first polarizer and a second polarizer (Ahn Fig. 6 - 150, 350; para. [0038], [0063]), which are oppositely arranged on an electrochromic glass disposed between the first polarizer and the second polarizer (Ahn Fig. 6 - 2502, 300, 290, 210, 200; para. [0084]), wherein the electrochromic glass comprises a first substrate closer to the first polarizer (Ahn Fig. 6 - 300, 350; para. [0042]) and a second substrate closer to the second polarizer (Ahn Fig. 6 - 200, 150; para. [0042]), a first electrode layer is provided on a surface of the first substrate facing the second substrate (Ahn Fig. 6 - 290; para. [0076]), and thin film transistors in an array (Ahn Fig. 6 - 200; para. [0065] - TFT of each pixel for electrodes on substrate (200)) and a second electrode layer disposed on the thin film transistors are provided on a surface of the second substrate facing the first substrate (Ahn Fig. 6 - 210; para. [0076]), and a transmittance of the electrochromic glass changes after a voltage is applied to the first electrode layer and the second electrode layer (Ahn Fig. 7 - para. [0088]-[0090]).
claim 11, Ahn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ahn further teaches the first electrode and the second electrode layers are formed by indium tin oxide (Ahn para. [0076] - ITO).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Kim et al. (US 2018/0019238 - Kim).
	As to claim 2, Ahn teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify two transparent protective layers respectively disposed between the first polarizer and the second substrate and between the second polarizer and the first substrate.  In the same field of endeavor Kim teaches .

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn as applied to claim 1 above, and further in view of Trajkovska et al. (US 2013/0293825 - Trajkovska).
	As to claim 3, Ahn teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Ahn further teaches the electrochromic (EC) glass comprises the first substrate (Ahn Fig. 6 - 300), the second substrate (Ahn Fig. 6 - 200), an EC layer disposed between the first electrode layer and second electrode layer (Ahn Fig. 6 - 2502, 290, 210), but doesn’t specify an electrolyte between the first electrode and EC layer and an ion storage layer between the EC layer and the second electrode layer.  In the same field of endeavor Trajkovska teaches providing an EC device having an EC layer disposed between the first electrode layer and second electrode layer 
	As to claim 6, Ahn in view of Trajkovska teaches all the limitations of the instant invention as detailed above with respect to claim 3 and Ahn further teaches the electrochromic material is formed from viologen (Ahn para. [0084]).
	
Claims 5, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Trajkovska as applied to claim 3 above, and further in view of Posset et al. (US 2018/0088426 - Posset).
	As to claim 5, Ahn in view of Trajkovska teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify the EC layer is formed of tungsten trioxide.  In the same field of endeavor Posset teaches EC materials as tungsten trioxide (Posset para. [0016] - tungsten (VI) oxide = WO3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use WO3 since, as taught by Posset, such material is well known in the art for EC material (Posset para. [0016]).
claim 7, Ahn in view of Trajkovska teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify the electrolyte layer is lithium perchlorate or sodium perchlorate.  In the same field of endeavor Posset teaches EC electrolytes as lithium perchlorate (Posset para. [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use lithium perchlorate since, as taught by Posset, such material is well known in the art for EC electrolytes (Posset para. [0189]).
	As to claims 9, 10, Ahn in view of Trajkovska teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify the ion storage layer is formed by one of TiO2, CeO2, SnO2, ZrO2, NiOx, IrO2, CoO2, MnO2, FeO2, Cr2O3, RhO2 .  In the same field of endeavor Posset teaches EC ion storage material as CeO2 and NiOx (Posset para. [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to NiOx and CeO2 sicne, as taught by Posset, such material is well known in the art for EC ion storage materials (Posset para. [0017]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Trajkovska as applied to claim 3 above, and further in view of Kim (cited above).
	As to claim 4, Ahn in view of Trajkovska teaches all the limitations of the instant invention as detailed above with respect to claim 3, but doesn’t specify two transparent protective layers respectively disposed between the first polarizer and the second substrate and between the second polarizer and the first substrate.  In the same field of endeavor Kim teaches a ray mask/display having a first polarizer (Kim Fig. 6A - 512; .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn, Trajkovska, and Posset as applied to claim 7 above, and further in view of Kim (cited above).
	As to claim 8, Ahn in view of Trajkovska, Posset teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify two transparent protective layers respectively disposed between the first polarizer and the second substrate and between the second polarizer and the first substrate.  In the same field of endeavor Kim teaches a ray mask/display having a first polarizer (Kim Fig. 6A - 512; para. [00149]), a second polarizer (Kim Fig. 6A - 520; para. [0112]), a first substrate (Kim Fig. 6A - 211), a second substrate (Kim Fig. 6A - 111), and a transparent protective layer disposed between the first polarizer and second substrate (Kim Fig. 6A - layer (511) between (512) and (111); para. [0150]) and a transparent protective layer .

Claims 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (cited above) in view of Hou et al. (CN 103235451; cited by Applicant; reference made to machine translation).
	As to claim 12, Ahn teaches manufacturing method of an ultraviolet ray mask, the mask comprising a first polarizer and a second polarizer (Ahn Fig. 6 - 150, 350; para. [0038], [0063]), which are oppositely arranged on an electrochromic glass disposed between the first polarizer and the second polarizer (Ahn Fig. 6 - 2502, 300, 290, 210, 200; para. [0084]), the electrochromic glass comprises a first substrate closer to the first polarizer (Ahn Fig. 6 - 300, 350; para. [0042]) and a second substrate closer to the second polarizer (Ahn Fig. 6 - 200, 150; para. [0042]), a first electrode layer is provided on a surface of the first substrate facing the second substrate (Ahn Fig. 6 - 290; para. [0076]), and thin film transistors in an array (Ahn Fig. 6 - 200; para. [0065] - TFT of each pixel for electrodes on substrate (200)) and a second electrode layer disposed on the thin film transistors are provided on a surface of the second substrate facing the first substrate (Ahn Fig. 6 - 210; para. [0076]), and a transmittance of the electrochromic glass changes after a voltage is applied to the first electrode layer and 
	In the same field of endeavor Hou teaches manufacturing a mask with EC materials and thin film transistors (TFT) by sequentially fabricating the TFTs and an electrode on a first underlayer (Hou Figs. 5, 6 - 123, 124; para. [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention since, as taught by Hou, such sequential forming allows for creating the necessary TFTs and electrodes in with fabrication steps to lower costs (Hou para. [0038]).
	As to claim 15, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Ahn further teaches the electrochromic material is formed from viologen (Ahn para. [0084]).
	As to claim 19, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Ahn further teaches the first electrode and the second electrode layers are formed by indium tin oxide (Ahn para. [0076] - ITO).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Hou as applied to claim 12 above, and further in view of Trajkovska (cited above).
	As to claim 13, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Ahn further teaches the electrochromic (EC) glass comprises the first substrate (Ahn Fig. 6 - 300), the second substrate (Ahn Fig. 6 - 200), an EC layer disposed between the first electrode layer and second electrode layer (Ahn Fig. 6 - 2502, 290, 210), but doesn’t specify an electrolyte between the first electrode and EC layer and an ion storage layer between the EC layer and the second electrode layer.  In the same field of endeavor Trajkovska teaches providing an EC device having an EC layer disposed between the first electrode layer and second electrode layer (Trajkovska Fig. 10 - 1006, 1005, 1003, 1002), an electrolyte between the first electrode and EC layer (Trajkovska Fig. 10 - 1004, 1006, 1003), and an ion storage layer between the EC layer and the second electrode layer (Trajkovska Fig. 10 - 1003, 1002, and 1005).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the electrolyte, EC layer, and ion storage layer since, as taught by Trajkovska, such layering is well known in the art as a EC stack for the purpose of providing light blocking with optical substrates (Trajkovska para. [0021], [0002]).

Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Hou as applied to claim 12 above, and further in view of Posset (cited above).
As to claim 14, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the EC layer is formed of tungsten trioxide.  In the same field of endeavor Posset teaches EC materials as tungsten trioxide (Posset para. [0016] - tungsten (VI) oxide = WO3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use WO3 since, as taught by Posset, such material is well known in the art for EC material (Posset para. [0016]).
	As to claim 16, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the electrolyte layer is lithium perchlorate or sodium perchlorate.  In the same field of endeavor Posset teaches EC electrolytes as lithium perchlorate (Posset para. [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use lithium perchlorate since, as taught by Posset, such material is well known in the art for EC electrolytes (Posset para. [0189]).
	As to claims 17, 18, Ahn in view of Hou teaches all the limitations of the instant invention as detailed above with respect to claim 12, but doesn’t specify the ion storage layer is formed by one of TiO2, CeO2, SnO2, ZrO2, NiOx, IrO2, CoO2, MnO2, FeO2, Cr2O3, RhO2 .  In the same field of endeavor Posset teaches EC ion storage material as CeO2 and NiOx (Posset para. [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to NiOx and CeO2 sicne, as taught by Posset, such material is well known in the art for EC ion storage materials (Posset para. [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 7,724,416) is cited for showing electrochromic lithography (e.g. UV light) mask.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 3, 2022